NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5435-17T3

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

SHAWN PEARSON, a/k/a
QUINZELL ALEXANDER, CLIFTON
ANDREWS, SHAWN DAVIS, and
LASHAWN PETERSON,

     Defendant-Appellant.
________________________________

                    Submitted June 18, 2019 – Decided September 6, 2019

                    Before Judges Koblitz and DeAlmeida.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Essex County, Indictment No. 16-07-0117.

                    Howard P. Lesnik, attorney for appellant.

                    Gurbir S. Grewal, Attorney General, attorney for
                    respondent (Adam David Klein, Deputy Attorney
                    General, of counsel and on the brief).

PER CURIAM
      Defendant Shawn Pearson appeals from his June 26, 2018 judgment of

conviction after pleading guilty to second-degree possession with intent to

distribute cocaine, N.J.S.A. 2C:35-5(a)(1) and 2C:35-5(b)(2). He argues the

trial court should have granted his motion to suppress drugs, drug paraphernalia,

and a loaded weapon found on his person and in his vehicle after a traffic stop.

See R. 3:5-7(d) (allowing an appeal of the denial of a suppression motion after

a guilty plea). We affirm.

                                        I.

      The following facts were found by the trial court after a suppression

hearing. On February 15, 2016, two New Jersey State Police detectives were

traveling together in an unmarked vehicle when they saw a silver Jeep speeding

erratically through a busy intersection. The Jeep drifted into a construction zone

with workers present and struck an orange safety cone without brake light

activation. The detectives observed the Jeep's driver-side door open for ten

seconds. At that point, the detectives radioed for backup units.

      The detectives then observed the Jeep nearly strike an unmarked police

vehicle that had responded to the call for assistance, as the Jeep turned left

without a turn signal. The Jeep thereafter made an abrupt right turn with no

signal and ran through a stop sign at a speed above the posted limit. After


                                                                          A-5435-17T3
                                        2
following the Jeep for approximately half a mile, the detectives activated their

lights and sirens and effectuated a stop. The time between the detectives' first

observation of the Jeep and the stop was approximately two minutes.

        One detective approached the driver-side window of the Jeep where he

observed defendant in the driver's seat rocking back and forth. The detective

described defendant as "irate and belligerent" with his hands "swinging up and

down" and his voice "exceedingly loud to the point [of] yelling." Defendant had

bloodshot eyes and a visibly dry mouth. He spoke in a slurred manner and was

neither acting rationally nor making sense.       Defendant produced a driver's

license but was unable to produce the vehicle's registration or proof of insurance.

The detective directed defendant to exit the vehicle.

        As defendant was stepping out of the Jeep, the detective saw a hypodermic

needle and crack-cocaine in an open cup holder inside the vehicle's center

console. As a result, the detective arrested defendant and searched his person.

The search revealed thirty-three loose Oxycodone pills in defendant's jacket

pocket, two medium-sized crack-cocaine rocks in a blue box with a clear top,

fourteen baggies of crack-cocaine in defendant's left jeans pocket, and $500 in

cash.




                                                                           A-5435-17T3
                                        3
      The detective searched the center console of the Jeep where he had

previously seen the syringe and crack-cocaine. He opened a compartment of the

center console, revealing a cigarette box containing two glass pipes with burnt

crack-cocaine residue inside.

      In addition, based on his training and experience, the detective noticed

that the plastic dashboard of the Jeep showed evidence of tampering consistent

with concealing contraband. The dashboard clips were not fully secured, as they

would have been when the vehicle came from the manufacturer. In addition, the

dashboard was, according to the detective, "protruding . . . it wasn't aligned

right, it wasn't smooth." Aware from his training that Jeeps have "a natural void

under the dashboard" that is often used to store contraband and weapons, the

detective pushed the dashboard "slightly," and it "popped off easily, as if it had

been removed on numerous occasions." Under the dashboard, the detective

discovered a semi-automatic handgun loaded with hollow-nose bullets with its

serial number defaced.      Defendant thereafter confessed to having ingested

controlled substances before driving the Jeep. The detective issued numerous

motor vehicle citations.1



1
  The passenger in the Jeep was also arrested. She died prior to resolution of
the criminal charges lodged against her.
                                                                          A-5435-17T3
                                        4
      Defendant argued at the suppression hearing that the officers lacked

probable cause to stop the Jeep and the warrantless searches of the cup holder,

the closed console compartment, and the dashboard were unconstitutional.

      The trial court determined the testimony of the detective who effectuated

the stop and discovered the evidence to be credible. The court concluded that

his observations provided reasonable and articulable suspicion the driver of the

Jeep had committed motor vehicle violations and the stop of the vehicle without

a warrant was thus lawful. The court also concluded the approximately two-

minute period between the observation of the first motor vehicle infraction and

the stop was reasonable because the detectives were waiting for the arrival of

backup units.

      The court found the detective's observation of the syringe and crack-

cocaine in the open cup holder fell within the plain view exception to the warrant

requirement and justified defendant's arrest. In addition, the court found that

the contraband in the closed console compartment and under the dashboard was

lawfully seized pursuant to the automobile exception to the warrant requirement.

      After his guilty plea, the court sentenced defendant to an eight-year term

of imprisonment with a fifty-four-month period of parole ineligibility. This

appeal followed. Defendant makes the following arguments:


                                                                          A-5435-17T3
                                        5
            POINT I

            THE TRIAL COURT ERRED IN RULING THE
            POLICE HAD PROBABLE CAUSE TO STOP THE
            DEFENDANT'S MOTOR VEHICLE.

            POINT II

            THE TRIAL COURT ERRED IN RULING THE
            WARRANTLESS SEARCH OF THE CENTER
            CONSOLE OF THE MOTOR VEHICLE WAS
            JUSTIFIED BY THE PLAIN VIEW DOCTRINE.

            POINT III

            THE TRIAL COURT ERRED IN RULING THE
            WARRANTLESS SEARCH OF THE VOID IN THE
            DASHBOARD OF THE MOTOR VEHICLE AS
            JUSTIFIED BY THE AUTOMOBILE EXCEPTION.

                                        II.

      We apply a deferential standard of review to a trial court's factual findings

after a suppression hearing, upholding findings "supported by sufficient credible

evidence in the record." State v. S.S., 229 N.J. 360, 381 (2017). We review de

novo the trial court's application of its factual findings to the governing

principles of law. State v. Jessup, 441 N.J. Super. 386, 389-90 (App. Div. 2015).

      A police stop of a moving motor vehicle is a seizure of the vehicle's

occupants and therefore falls within the purview of the Fourth Amendment and

Article I, Paragraph 7 of the New Jersey Constitution. Whren v. United States,


                                                                           A-5435-17T3
                                        6
517 U.S. 806, 809-10 (1996); State v. Baum, 199 N.J. 407, 423 (2009). "[A]

police officer must have a reasonable and articulable suspicion that the driver of

a vehicle, or its occupants, is committing a motor-vehicle violation or a criminal

or disorderly persons offense to justify a stop." State v. Scriven, 226 N.J. 20,

33-34 (2016).

      Our review of the record in light of the applicable precedents reveals

sufficient credible evidence supporting the trial court's findings of fact regarding

the detective's observations prior to stopping defendant's vehicle. The court,

having heard the detective's testimony, determined he was credible and found

he saw defendant commit a number of motor vehicle violations before stopping

the Jeep. There is no basis to disturb the court's factual findings, nor support in

the record for defendant's contention that the detective fabricated the motor

vehicle violations to justify stopping defendant's vehicle.           The stop of

defendant's Jeep, therefore, was lawful.

      We reject defendant's argument that the approximately two minutes

between the first observation of a motor vehicle violation and the stop negated

the basis for stopping the vehicle. The detective acted reasonably when he

waited for backup to arrive before stopping the Jeep.




                                                                            A-5435-17T3
                                         7
                                      III.

      The State must satisfy three elements to justify the seizure of evidence

under the plain view exception to the warrant requirement:

            First, the police officer must be lawfully in the viewing
            area.

            Second, the officer has to discover the evidence
            "inadvertently," meaning that he did not know in
            advance where evidence was located nor intend
            beforehand to seize it.

            Third, it has to be "immediately apparent" to the police
            that the items in plain view were evidence of a crime,
            contraband, or otherwise subject to seizure.

            [State v. Mann, 203 N.J. 328, 341 (2010) (quoting State
            v. Bruzzese, 94 N.J. 210, 236 (1983)).2]

      The record amply supports the trial court's conclusion that the syringe and

crack-cocaine discovered in the open cup holder in the Jeep's center console

were obtained lawfully. As we explained above, the stop of the Jeep was lawful.

The detective, therefore, was lawfully at the side of the Jeep when he observed

the contraband. In addition, defendant's behavior suggesting he was under the

influence of intoxicants, his motor vehicle violations, and his inability to


2
   In State v. Gonzales, 227 N.J. 77, 82 (2016), the Court eliminated the
inadvertence element of the plain view doctrine. The Court's holding, which
was issued after the events giving rise to this appeal, is prospective. Ibid.


                                                                         A-5435-17T3
                                       8
produce proof of insurance and registration warranted his removal from the

vehicle. The contents of the open cup holder then became visible to the detective

and were readily identifiable as contraband.3

                                      IV.

            In State v. Witt, 223 N.J. 409, 415 (2015), the Supreme
            Court revised the standards under New Jersey law
            governing police searches of motor vehicles that have
            been lawfully stopped at the roadside. The Court held
            such nonconsensual roadside searches may be
            conducted without a warrant if: (1) the police have
            probable cause to believe the vehicle contains evidence
            of criminal activity; and (2) the situation arose from
            unforeseeable and spontaneous circumstances.

            [State v. Rodriguez, 459 N.J. Super. 13, 15 (App. Div.
            2019).]

      Our careful review of the record reveals sufficient support for the trial

court's determination that the seizures of the contents of the closed compartment

in the center console and the gun behind the dashboard fell within the automobile

exception to the warrant requirement. The detective, having already observed a

syringe and crack-cocaine in an open cup holder in the center console, had

probable cause to believe the Jeep contained further contraband. As the trial



3
  Defendant does not argue that the detective's observation of the contraband
was not inadvertent or that the syringe and crack-cocaine were not readily
identifiable as contraband.
                                                                         A-5435-17T3
                                       9
court found, the detective's experience and training led him to suspect

contraband was secreted in the Jeep. It was probable the closed container in the

center console, immediately adjacent to the place where defendant kept a syringe

and crack-cocaine in an open cup holder, would also contain contraband.

      Having    discovered    contraband     in   the   center   console's    closed

compartment, the detective continued his search of the Jeep.           The record

supports the trial court's determination that the detective's training and

experience informed his observation that the dashboard was likely tampered

with to store contraband. The detective, aware there are natural voids under

dashboards in Jeeps, having previously found contraband in such voids in other

Jeeps, and observing that the dashboard in defendant's Jeep was protruding and

not correctly aligned, pushed on it slightly, causing the dashboard cover to pop

off, revealing a loaded weapon. We agree with the trial court's conclusion that

the detective did not exceed the bounds of a reasonable search under the

automobile exception to the warrant requirement. See State v. Patino, 83 N.J.

1, 10-11 (1980) ("It is widely recognized that a search, although validly initiated,

may become unreasonable because of its intolerable intensity and scope.").

      Affirmed.




                                                                             A-5435-17T3
                                        10